FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PURESA LOZOYA VAZQUEZ,                           No. 07-73321

               Petitioner,                       Agency No. A070-033-381

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Puresa Lozoya Vazquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

determination that an alien was convicted of a particularly serious crime. Arbid v.

Holder, 700 F.3d 379, 383 (9th Cir. 2012). We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      The agency did not abuse its discretion when it determined that Lozoya

Vazquez’s conviction is a particularly serious crime that renders her ineligible for

withholding of removal. See 8 U.S.C. § 1231(b)(3)(B)(ii); Miguel-Miguel v.

Gonzales, 500 F.3d 941, 946-49 (9th Cir. 2007) (drug trafficking felonies

presumptively constitute particularly serious crimes).

      Substantial evidence supports the agency’s determination that Lozoya

Vazquez failed to establish it is more likely than not that she would be tortured if

she returned to Mexico. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-73321